DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This is a first action on the merits in response to the application filed on 21 May 2020.  Claims 1 through 20 are pending and have been examined. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 May 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a system (machine), independent claim 11 recites a process, and independent claim 20 recites a product for performing dynamic resource management and allocation.  As such, the claims are directed to statutory subject matter under Step 1 of the Alice/Mayo test.
Claims 1, 11, and 20 recite substantially similar limitations. Taking claim 1 as representative, claim 1 recites at least the following limitations: collecting historical training a resource management model; identifying project specifications for a first project; identifying a resource allocation combination for the first project; sending one or more task assignment commands to display a task list; dynamically monitoring a project management application; detecting a resource modification flag; applying the resource management model to dynamically identify resource reassignment for the first project; sending one or more task reassignment commands to display the updated task list. 
Under step 2A, prong 1, of the 2019 Guidance, we first look to whether claim 1 recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes). MPEP § 2106.04(a). 
The step for collecting historical productivity data, as recited in claim 1, is a data gathering steps because the limitation merely provides input for the recited data processing steps.  The steps for displaying the task list and updated task list, are directed to transmitting information for display which is insignificant extra-solution activity. See Revised Guidance 55, n.31.
The limitations for training a resource management model, identifying project specifications, identifying resource allocation combination, monitoring a project, detecting a resource modification flag, and identifying resource reassignment, as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (comparing or categorizing information), but for the recitation of generic computer components.  That is other than reciting that a system includes a processor and memories to perform the steps, nothing in the claim elements precludes the steps from practically being 
The steps for training a resource management model and applying the model constitutes a mathematical concept, such as the concept of using known data to set and adjust coefficients and mathematical relationships of variables that represent some modeled characteristic or phenomenon. The 2019 Guidance expressly recognizes mathematical concepts including mathematical relationships as constituting an abstract idea. MPEP § 2106.04(a).
Accordingly the limitations of Claim 1 recite an abstract idea.
The judicial exception of claim 1 is not integrated into a practical application.  In particular, the claims only recite an interface, processor, and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraphs [0082] and [0084] state: “Generally, program modules include routines, programs, objects, components, data structures, and the like that perform particular tasks or implement particular abstract data types when executed by one or more20 processors in a computer or other data processing device.” …  “the various methods and acts may be operative across one or more computing servers and one or more networks. The functionality may be distributed in any manner, or may be located in a single computing device (e.g., a server, a client computer, and the like).” Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Claim 1 as a whole, merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea.
Turning to step 2B of the 2019 Guidance, we look to whether the claim: (a) recites a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field; or (b) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of an interface, processor, and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.  Therefore, claim 1 is directed to a judicial exception, without significantly more.
Dependent claims 2 through 10 and 12 through 19 include the abstract ideas of the independent claims.  The dependent claims recite at least the following additional limitations: detecting a project completion flag; identify alternate projects to reassign resource allocation combination; send project reassignment commands to display a second updated task list; the historical productivity data comprises productivity data for individual resources; the historical productivity data stored using resource profiles; each resource profile includes the job function and a rank within the job function; computing the productivity data based on the performance within a job function by comparing actual performance metrics to benchmark performance metrics corresponding to the job function and the rank within the job function; the benchmark performance metrics are specific to the job function and the rank within the job function; the benchmark performance metrics comprise one or more of a number of lines of code written, a number of tests run, a number of lines of text written, or a number of flowcharts drawn; the historical productivity data corresponds to internal resources and external resources; sending one or more feedback commands, receiving feedback corresponding to the resource allocation combination, and the specific compositions comprise specific numbers of resources on the team corresponding to a particular job function and a particular rank within the job function.  
The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  Therefore claims 1 through 20 are ineligible.  The analysis above applies to all statutory categories of invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 6, 8 through 16, and 18 through 20 are rejected under 35 U.S.C. 103 as being unpatentable over Knijnik et al. (US 2017/0249574) in view of Meharwade et al. (US 2021/0125124). 
Regarding Claim 1, Knijnik et al. discloses a computing platform comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: collect historical productivity data; (The system 100 includes a server machine 102, database storage 104, data warehouse 106, workflow engine 120, notification engine 120, a graphical user interface (GUI) presenter 114, and an artificial intelligence (AI) subsystem.  Knijnik et al. [para. 0067; Fig. 1]. … The invention can be implemented as a computer program product, i.e., a computer program tangibly embodied in an information carrier, e.g., in a machine readable storage device or in a propagated signal, for execution by, or to control the operation of, data processing apparatus, e.g., a programmable processor, a computer, or multiple computers. Knijnik et al. [para. 0161]. … (… a project management system is provided for efficient management of workflow data among resources in one or more networks built on top of an underlying network, wherein the workflow data includes a plurality of projects and wherein the plurality of projects includes a plurality of tasks, the project management system comprising: a memory that stores (i) a plurality of project data records, and (ii) a plurality of characteristics of a plurality of resources; a project divider that separates a project into a set of tasks based on said project data records and the characteristics of said resources; a performance tracker that generates metrics from network traffic along the one or more overlay networks.  Knijnik et al. [0022]. … The machine learning engine monitors inputs to the system and monitors associations between inputs at all times. The machine learning tool also receives and executes pre-defined rules customized for the creation of system objects (e.g., projects, tasks, resources) and the task allocation process. … The machine learning engine is also capable of generating information for use with forecasting and optimizing decisions (including allocation of tasks). The system databases 106, 104 contain all relevant information pertaining to the tasks that have been and are to be performed, how the tasks were performed, and by what resources the tasks were performed and managed.  Knijnik et al. [para. 0069-0070, 0072-0074]. … The system 100 tracks all tasks, comparing the estimated duration to the actual duration for completing a task. Knijnik et al. [para. 0030, 0139]. … Alongside with a KPI measuring speed and the efficiency of the work, the system 100 generates a KPI linked directly to the quality of the work.  Knijnik et al. [para. 0149]);
identify project specifications for a first project; (according to a preferred embodiment, the system 100 calls the best practices engine 134 to search the database storage 104 for optimized parameters generated and stored by the machine learning engine. Using the initial task information (such as the project type or keywords therein), the best practices engine 134 searches for and identifies whether there exists optimized parameters concerning the task scope and/or the task steps, and, if so, displays such parameters on the GUI of the user device as recommended parameters. Knijnik et al. [para. 0081, 0084]);
identify, using the resource management model, a resource allocation combination for the first project; (The system 100 analyzes the level of expertise required for a particular task and generates a list of all possible resources. In the next step, the system 100
While Knijnik et al. discloses using machine learning to allocate tasks (Knijnik et al. [para. 0069-0070), Knijnik et al. fails to explicitly disclose the system programed to train a resource management model using the historical productivity data.  Meharwade et al. discloses this limitation.  (… According to some implementations, a non-transitory computer-readable medium may store one or more instructions. The one or more instructions, when executed by one or more processors of a device, may cause the one or more processors to: receive new project data identifying project information associated with a new project that is to be released;… process, using a machine learning model, the processed new project data and the resource data to determine release information for the new project, wherein the machine learning model is trained with historical project data associated with a plurality of prior projects, wherein the historical project data identifies: a plurality of prior projects, subject matter associated with the prior projects, and prior resources consumed by the prior projects; generate a project release plan according to the release information, wherein the project release plan includes a release schedule for the new project and an allocation of resources for the new project; and perform an action associated with the project release plan.  Meharwade et al. [para. 0004, 0018-0020; Fig. 1A]. … the project management platform may select the machine learning model based on determining a subject matter of the new project, a priority of the new project relative to the project backlog, a type of the new project, a quantity of tasks of the new project, a timeline associated with the new project, or a requirement of a requested release schedule for the new project. Meharwade et al. [para. 0041, 0045, 0049, 0113-0114]).  It would have been obvious to one of ordinary skill in the art of resource allocation and training models to modify the system of Knijnik et al. to include training a resource management model 
send one or more task assignment commands to one or more enterprise applications running on one or more user devices corresponding to the resource allocation combination, the one or more task assignment commands directing each of the one or more enterprise applications running on the one or more user devices to display a task list based on the project specifications and the resource allocation combination, wherein sending the one or more task assignment commands to the one or more enterprise applications running on the one or more user devices causes each of the one or more enterprise applications running on the one or more user devices to display the task list; (According to an embodiment of the invention, a computer program product is provided… comprising: computer code for receiving from a plurality of sources a plurality of project data records; computer code for creating a set of tasks based on information contained in said project data records; … computer code for allocating a plurality of tasks from the set of tasks to the resources based on the characteristics of said resources. Knijnik et al. [para. 0009]. … The user devices have a display capable of displaying a graphical user interface (GUI), which is provided to the user device by the server machine 102 and which permits users to provide data for use or storage by the system; receive alerts, notifications, requests for data, and other information from the system 100; and otherwise interact with the system 100. Knijnik et al. [para. 0068]. … Once the list of items to be completed to accomplish the task is received by the system 100, the system 100 prompts the user to go through a checklist to ensure that all information necessary to complete each item of the task is available for use by the individual assignees of the items.  Knijnik et al. [para. 102 automatically creates a new task alert that contains information regarding the new task and sends the new task alert to a user device terminal 108 for viewing by another user, such as a production manager. Knijnik et al. [para. 0119; Fig. 10].
after sending the one or more task assignment commands to the one or more enterprise applications running on the one or more user devices corresponding to the resource allocation combination, dynamically monitor a project management application; (In a preferred embodiment, the gap between the completion of the predecessor tasks and the start of the new task is one working day by default. The system 100 enforces this guarantee by continuously monitoring and checking the completion of the technical predecessor tasks by their tracking numbers. Knijnik et al. [para. 0116]);
detect a resource modification flag based on dynamically monitoring the project management application; in response to detecting the resource modification flag, apply the resource management model to dynamically identify resource reassignments for the first project; (… the system 100 could flag any resource that lacks any tasks within another period of days (or hours), as set by the user. A lack of allocated tasks for a resource can happen for several reasons, such as a lack of tasks (the obvious reason), because a technical predecessor (from another resource) is not being competed thus creating a gap in the current resource's schedule, or even because another resource was without tasks that resulted in reassigning tasks from the current resource to the other resource. … Because the system monitors the schedule of all resources, including the chronological order of all tasks assigned to a resource (i.e., what task the resource is currently working on as well as what task or tasks are in the the system automatically generates and sends alerts to users. Knijnik et al. [para. 0120-0121, 0125]);
and -28- send one or more task reassignment commands to the one or more enterprise applications running on the one or more user devices corresponding to the resource allocation combination, the one or more task reassignment commands directing each of the one or more enterprise applications running on the one or more user devices to display an updated task list based on the identified resource reassignments, wherein sending the one or more task reassignment commands to the one or more enterprise applications running on the one or more user devices causes each of the one or more enterprise applications running on the one or more user devices to display the updated task list. (… the server machine 102 automatically creates a new task alert that contains information regarding the new task and sends the new task alert to a user device terminal 108 for viewing by another user, such as a production manager. Knijnik et al. [para. 0119; Fig. 10]. … The system 100 automatically send alerts to every resource to whom is assigned a new task, by generating an alert that includes all of (or relevant portions of) the task information and sending the alert with the task information to the user device 108 of the resource.  Knijnik et al. [para. 0125; Fig. 15a-15b].).
Regarding Claim 2, Knijnik et al. and Meharwade et al. combined disclose a computing platform, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to: detect a project completion flag based on dynamically monitoring the project management application; (the computer program product further comprises computer code for updating the status of a task within the set of tasks based on receiving said image processing file. … the computer computer code for generating a new project data record based on the completion of the set of tasks by said resources. … the computer program product further comprises computer code for generating notifications to said resources when a resource completes a task from the set of tasks. Knijnik et al. [para. 0014-0016, 0019-0020]).  
in response to detecting the project completion flag, apply the resource management model to dynamically identify alternate projects to which resources comprising the resource allocation combination may be reassigned; and send one or more project reassignment commands to the one or more enterprise applications running the one or more user devices corresponding to the resource allocation combination, the one or more project reassignment commands directing each of the one or more enterprise applications running on the one or more one user devices to display a second updated task list based on the identified alternate projects, wherein sending the one or more project reassignment commands to the one or more enterprise applications running on the one or more user devices causes each of the one or more enterprise applications running on the one or more user devices to display the second updated task list. (Because the system monitors the schedule of all resources, including the chronological order of all tasks assigned to a resource (i.e., what task the resource is currently working on as well as what task or tasks are in the allocation queue for the resource), the system automatically generates and sends alerts to users, such as production managers, with the names of resources and the possible gaps in their schedules. … the system 100 automatically attempts to address gaps in the schedules of resources by prioritizing the resource as an available resource for purposes of allocating new tasks. In this way, the system 100 works to achieve 100% allocation for a production team. Knijnik et al. [para. 0121]. … The system 100 tracks and displays the changes from one project/engagement for each resource (as illustrated in FIG. 12) and in the schedule for D.sub.0+1, allowing the resources and managers to analyze such changes as a key performance indicator (KPI) as compared to other members of a project team in order to ensure consistency in this respect. Knijnik et al. [para. 0123; Fig. 12]. … The server machine 102 automatically delivers tasks to the resource via notifications to the user device or directly to the resource itself, and the resource is presented the scope of the new task the day before the start of the task. The resource then performs the task and, at the end of the task, the resource logs into the system to formally mark the task as completed. Knijnik et al. [para. 0133, 0141; Fig. 15a-15b]).
Regarding Claim 3, Knijnik et al. and Meharwade et al. combined disclose a computing platform, wherein: the historical productivity data comprises productivity data for individual resources based on: their performance with regard to other specific resources, their performance on teams with specific compositions, or their performance within a job function; (The system 100 tracks and displays the changes from one project/engagement for each resource (as illustrated in FIG. 12) and in the schedule for D.sub.0+1, allowing the resources and managers to analyze such changes as a key performance indicator (KPI) as compared to other members of a project team in order to ensure consistency in this respect. Knijnik et al. [para. 0123]. …  After completion of a task, system 100 automatically makes updates to the expertise matrix of the resource or resources involved in completing the task. In particular, system 100 updates the expertise level of the resource based on the difficulty of the task. For example, if a resource has completed a certain number of tasks at a given difficulty level (e.g., 
and the historical productivity data is stored using resource profiles. (… the database module further configures the processor to access a database including resource characteristics associated with a plurality of resources and a database including project data.  Knijnik et al. [para. 0030]. … In order to perform the task allocation process, the system receives the following information about each professional: username; practice area; level of expertise; and team. This professional information is stored in a database 104 in the system. This information is maintained for all resources in an organization, regardless of location. Knijnik et al. [para. 0105-0106]. … the system 100 will update the expertise matrix by increasing the expertise level for that resource (e.g., by identifying the resource as now being at the “expert” level). Knijnik et al. [para. 0137]).
Regarding Claim 4, Knijnik et al. and Meharwade et al. combined disclose a computing platform, wherein each resource profile includes the job function and a rank within the job function. (The time and quality indicators, rankings, and all other generated information are further stored in the database storage 104. These indicators, team ranking, resource ranking, task panel by task status and related uploaded files from the task are also presented in the GUI of the user device 108 and the workflow continues the process. Knijnik et al. [para. 0101; Fig. 14]). 
Regarding Claim 5, Knijnik et al. and Meharwade et al. combined disclose a computing platform, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to:  compute, for each of the resource profiles, the productivity data based on the performance within a job function by comparing actual performance metrics stored in the resource profiles to benchmark performance metrics corresponding to the job function and the rank within the job function.  (the system first analyzes the expertise required to complete the task. The system works with a novel data structure called an expertise matrix, as shown, for example, in FIG. 7. Each type of industry, practice area within an industry, and resource type may have its own expertise matrix based on the particular skills and levels of expertise in that particular area.  Knijnik et al. [para. 0106-0107]. … The system 100 tracks all tasks, comparing the estimated duration to the actual duration for completing a task. The system 100 also knows who performed each task and knows the result of quality assurance process. Because the system 100 only permits a single individual to perform each task, the system 100 is able to create objective performance indicators that provide for meritocratic culture of rewarding and promoting individuals.  The system 100 uses the performance data to calculate several basic KPIs on which to base a rewarding process: (1) the number of days (or hours, or weeks, or any other time units) ahead of schedule (DAOS); (2) a quality ponderation (QP) indicator (further discussed below). … everyone is compared to a benchmark. Knijnik et al. [para. 0139-0142]).
Regarding Claim 6, Knijnik et al. and Meharwade et al. combined disclose a computing platform, wherein the benchmark performance metrics are specific to the job function and the rank within the job function. (The system 100 prioritizes the resources from the team of that project and follows with all other possible resources for that task. In addition, if a resource has a skill level that is higher than needed for a particular task then that individual is always approved for that task; however, the system 100 prioritizes those resources with a lower (but 
Regarding Claim 8, Knijnik et al. and Meharwade et al. combined disclose a computing platform, wherein the historical productivity data corresponds to internal resources and external resources. Knijnik et al. fails to disclose this limitation, Meharwade et al. discloses the limitation. (… the historical project data may be specific to a particular team and/or a particular set of resources. For example, the historical project data may be associated with projects performed by a particular entity (e.g., company, organization, and/or the like), a particular department of the entity (e.g., a product development department, a product design department, a product manufacturing department, and/or the like), a particular team within a department (e.g., a team associated with a particular product or service), a particular individual of a team, a particular set of available or utilized resources for the project (e.g., quantities and/or types of computing devices, mechanical devices, manufacturing machines, real estate, and/or the like), and/or the like.  Meharwade et al. [para. 0020]. … Hypervisor 415-4 provides hardware virtualization techniques that allow multiple operating systems (e.g., “guest operating systems”) to execute concurrently on a host computer, such as computing resource 415
Regarding Claim 9, Knijnik et al. and Meharwade et al. combined disclose a computing platform, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to: in response to detecting the project completion flag, send one or more feedback commands to the one or more enterprise applications running on the one or more user devices corresponding to the resource allocation combination; (The system disclosed herein is capable of collecting feedback based on historical data and tracking variable resource characteristics.  Knijnik et al. [para. 0008]); 
receive, from the one or more enterprise applications running on the one or more user devices corresponding to the resource allocation combination, feedback corresponding to the resource allocation combination; (This completion process and the uploading of any documents into the system 100 triggers the server machine 102 to generate a quality assurance task for the associated production manager so that the production manager can validate what has been done, ensuring that the work is technically sound and that the entire scope of the task has been completed.  … The system 100 also permits the option of having a separate quality assurance team or peer review. Knijnik et al. [para. 0133-0136]);
and update, using the feedback, the resource management model. (After completion of a task, system 100 automatically makes updates to the expertise matrix of the resource or resources involved in completing the task. In particular, system 100 updates the expertise level of the resource based on the difficulty of the task. For example, if a resource has completed a certain number of tasks at a given difficulty level (e.g., at the “high” level), and has received positive quality reviews for such work and/or has done such work without requiring additional correction, the system 100 will update the expertise matrix by increasing the 
Regarding Claim 10, Knijnik et al. and Meharwade et al. combined disclose a computing platform, wherein the specific compositions comprise specific numbers of resources on the teams corresponding to a particular job function and a particular rank within the job function. ( For example, if the particular industry is “production,” then one of the Practice Areas might be “machining,” with the associated skills being “aluminum trimming”, “copper trimming”, etc. Each resource in an organization firm is assigned to one or more practice areas, and for each available skill in that practice area the resource is associated with an expertise level. Once this information is entered and stored into the system 100, the task allocation process of the system 100 determines whether or not a task that is created can be serviced by a resource based on the level of expertise on one given skill the task demands and the level of expertise the resource possesses with respect to that particular skill. Knijnik et al. [para. 0106-0108]).
Regarding Claim 11 through 16, 18, and 19
Regarding Claim 20, Claim 20 recites substantially the same limitations as claim 1 and is therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 20 is directed to a non-transitory computer readable medium, which is taught by Knijnik et al. at paragraphs [0009] and [0161]: “The invention can be implemented as a computer program product, i.e., a computer program tangibly embodied in an information carrier, e.g., in a machine readable storage device or in a propagated signal, for execution by, or to control the operation of, data processing apparatus, e.g., a programmable processor, a computer, or multiple computers.”

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Knijnik et al. (US 2017/0249574) in view of Meharwade et al. (US 2021/0125124), and in further view of Boss et al. (US 2019/0012166). 
Regarding Claim 7, Knijnik et al. and Meharwade et al. combined disclose a computing platform, wherein the benchmark performance metrics comprise one or more of: a number of lines of code written, a number of tests run, a number of lines of text written, or a number of flowcharts drawn. While Meharwade et al. discloses tasks related to software development (Meharwade et al. [para. 0045]), Knijnik et al. and Meharwade et al. combined fail to disclose the recited limitation.  Boss et al. discloses this limitation. (… the system monitors the surrounding activities or aspects of the software developers.  … After recognizing the user's role in the system, the system monitors the work they perform (e.g., written code), their actions taken in creating functionalities, and their interaction with others. Boss et al. [para. 0019]. … the system 300 includes: a knowledge base 360 configured for storing past (historical) interactions data, activities data and personal productivity data for a particular developer relating to software development. Boss et al. [para. 0032]. … The stored software characteristics data 218 may be obtained from software and source code management systems (not shown) and may include, but is not limited to: data relating to the developer's contributions: e.g., number of lines of code, number of defects in the code, code complexity, code submission frequency, etc. Boss et al. [para. 0043, 0058]).  It would have been obvious to one of ordinary skill in the art of project management and performance evaluations before the effective filing date of the claimed invention to modify the system of Knijnik et al. and Meharwade et al. combined, to include performance metric related to software developers as taught by Boss et al. in order to process unstructured developer team data and structured product-related data, and recommend what attributes managers need to change in order to optimize the development team's output. Boss et al. [para. 0021].
Regarding Claim 17, Claim 17 recites substantially the same limitations as claim 7 and is therefore rejected based upon the same prior art combination, reasoning, and rationale. Claim 17 is directed to a process, which is taught by Knijnik et al. at paragraph [0162]: “Method steps of the invention can be performed by one or more programmable processors executing a computer program to perform functions of the invention by operating on input data and generating output. Method steps can also be performed by, and apparatus of the invention can be implemented as, special purpose logic circuitry.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
Balasubramanian et al. (US 2015/0324732) - a computer-implemented method for selecting developer resources for a software development project during its design comprises: automatically detecting a change in a software architecture model being built, the detected change comprising one of: an addition of a new element, a deletion of an element in the software architecture model or a change to an existing element of the software architecture model, the method further comprising: evaluating, upon the detection, each detected change against a currently assigned resource skill set for resources used in developing the software architecture model, and one or more of: automatically determining a developer resource candidate of developer resources currently associated with the project to be removed upon evaluating a deletion of an element in the software architecture model; or automatically determining an existing developer resource candidate to take on additional work upon evaluating an addition or update of an element in the software architecture model; or automatically locating a new developer resource if no existing developer resource can take on the additional work.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623